•           •           •     
  •          •         •






                                                                        MEMORANDUM OPINION

No. 04-10-00514-CV

IN RE Michael DEMARQUIS                     
Original Mandamus Proceeding

 
PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Rebecca Simmons, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: August 11, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On July 13, 2010, relator filed a petition for writ of mandamus.  The court has considered
relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief
sought.  Accordingly, the petition for writ of mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 
  
PER CURIAM